82872: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30312: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82872


Short Caption:BEEBE (JARED) VS. WARDENCourt:Supreme Court


Lower Court Case(s):Elko Co. - Fourth Judicial District - CV-HC-17-422Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJared Edward BeebeKirsty E. Pickering
							(Kirsty E. Pickering Attorney at Law)
						


RespondentHarold WickhamAaron D. Ford
							(Attorney General/Carson City)
						Tyler J. Ingram
							(Elko County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


05/11/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


05/11/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)21-13437




05/11/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-13439




05/13/2021Notice/IncomingFiled Notice of Appearance (Tyler J. Ingram, District Attorney as counsel for Respondent). (SC)21-13725




05/27/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/19/20. To Court Reporter: Julie Rowan. (REJECTED PER NOTICE ISSUED ON 5/27/21) (SC)


05/27/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-15288




06/03/2021TranscriptFiled Rough Draft Transcript of Proceedings. Proceedings:   Court Reporter: Submission of Transcript. (REJECTED PER NOTICE FILED ON 6/3/21) (SC)


06/03/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-15735




06/10/2021Notice/IncomingFiled Appellant's Notice to Withdrawal Appeal. (SC)21-16707




06/15/2021Order/ProceduralFiled Order Denying Motion.  Appellant has moved for a voluntary dismissal of this appeal.  The motion is denied without prejudice.  Appellant shall have 14 days from the date of this order to file and serve the transcript request form or certificate of no transcript request, and the docketing statement.  (SC)21-17156




06/28/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-18502




06/28/2021Docketing StatementFiled Appellant's Criminal Docketing Statement.  (REJECTED PER ORDER FILED 7/14/21).  (SC)


07/14/2021Order/ProceduralFiled Order.  The clerk of this court shall reject the "Docketing Statement" filed on June 28, 2021.  Appellant shall have 7 days from the date of this order to file and serve a compliant docketing statement.  (SC)21-20240




07/18/2021Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)21-20656




09/09/2021MotionFiled Appellant's Motion to Dismiss Appeal. (SC)21-26117




09/14/2021Order/ProceduralFiled Order. Appellant has moved for a voluntary dismissal of this appeal.  Counsel for appellant shall have 21 days from the date of this order to file a motion to dismiss this appeal that is accompanied by an affidavit of appellant or counsel indicating that counsel has explained to appellant the legal effects and consequences of a dismissal of the appeal and that appellant consents to a voluntary dismissal.  (SC)21-26615




10/04/2021MotionFiled Petitioner's Motion to Dismiss Appeal. (SC)21-28315




10/04/2021MotionFiled Respondent's Non-Opposition to Motion to Dismiss Appeal. (SC)21-28374




10/21/2021Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal. Appellant consents to a voluntary dismissal of this appeal. Cause appearing, this court "ORDERS this appeal DISMISSED." Case Closed/No Remittitur Issued.  NNP21 - EC/KP/DH (SC)21-30312





Combined Case View